                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TERRY LAMAR ROCKETTE                                                                     PLAINTIFF

v.                                                  CIVIL ACTION NO. 3:17-CV-252-DMB-RP

WHELAN EVENT STAFFING SERVICES, INC.                                                   DEFENDANT


                                              ORDER

       On March 13, 2019, Plaintiff Terry Lamar Rockette filed a document titled “Ordered

Report Regarding ADR and ADR Efforts Between Plaintiff and Defendant.” Docket 92.

Plaintiff’s filing outlines his attempts to discuss ADR methods with counsel for Defendant

Whelan Event Staffing Services, Inc. Id. According to Plaintiff, Whelan has refused to take part

in any mediation, settlement conference, or arbitration; however, Plaintiff notes his willingness

to participate in ADR and asks the Court to order Whelan to participate in ADR. Whelan, on the

other hand, has since submitted its ADR report describing its past and ongoing efforts to resolve

this matter.

       The Case Management Order entered on February 6, 2018, states “at the time this Case

Management Order is offered it does not appear that alternative dispute resolution techniques

will be used in this civil action.” Docket 8. As such, at the Court’s discretion, the parties to this

action are specifically exempted from mandatory participation in one of the ADR methods set

forth in Local Uniform Civil Rule 83.7.

       The Case Management Order further provides that “the parties must report to the

undersigned all ADR efforts they have undertaken to comply with the Local Rules or provide

sufficient facts to support a finding of just cause for failure to comply.” Docket 8. While the

parties in this action were not ordered to participate in ADR, the Case Management Order
provides a deadline of March 28, 2019, for reporting whether any ADR efforts were undertaken.

Id.

       The Court determined at the outset of this case that alternative dispute resolution

techniques would not be required in this civil action. Therefore, the Court will not order Whelan

to participate in alternative dispute resolution. While the relief requested in Plaintiff’s “Ordered

Report Regarding ADR and ADR Efforts Between Plaintiff and Defendant” is DENIED, the

Court will accept Plaintiff’s March 13, 2019 filing as satisfying his obligation to provide a

Report Regarding ADR, as set forth in the Case Management Order.

       SO ORDERED, this, the 19th day of March, 2019.

                                               /s/ Roy Percy _______________________________
                                               UNITED STATES MAGISTRATE JUDGE
